DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2020 and 02/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 15, 18 and 31 are objected to because of the following informalities:  
Regarding Claim 15 line 5, “plunger rod a the proximal direction” is improper and should be amended to “plunger rod in the proximal direction”, for grammatical correctness and clarity.  
Regarding Claim 18 lines 2-3, “to prevent the transport securing sleeve to return to” is improper and should be amended to be “to prevent the transport securing sleeve from return to” for grammatical correctness and clarity.
Regarding Claim 31 line 1, “the securing sleeve” should be amended to be “the transport securing sleeve” for grammatical correctness and clarity.
Claim 31 line 3, “first position” is an improper sentence ending, and should be amended to “first position.”, for grammatical correctness and clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In the instant case, both Claims 25 and 26 depend upon a non-existent Claim 1. For the purposes of examination, the examiner is interpreting “Claim 1” to mean “Claim 15”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 27-28 are rejected by virtue of depending upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20, 24-25 and 29-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lumme et al., (US 2014/0323982).
Regarding Claim 15, Lumme teaches a transport assembly for shipping components of a medicament delivery device (Fig. 5, (100)) to final assembly, the transport assembly being configured to be mounted into a housing (Fig. 5, (14, 16)) of a medicament delivery device (100), the transport assembly comprising: 
a plunger rod (Fig. 4, (200)), 
a first resilient member (Fig. 4, (270)) configured to bias the plunger rod (200) a the proximal direction ([0043] wherein the plunger is held in a compressed (biased) state towards the delivery (proximal) direction, but axial movement is prevented), 
an elongated plunger rod holder (Figs 4-5, (220, 221)) configured to receive the plunger rod (270) and configured to engage with the plunger rod (270) to prevent the plunger rod (270) from movement in the proximal direction ([0043] wherein the plunger rod axial movement is prevented), 

a rear end cap (Figs 1B and 5, (12, 104, 108)), and 
a second resilient member (Fig. 5, (122, 102, 106)) configured to bear against the rear end cap (12, 104), where the second resilient member (122, 102, 106) biases the transport securing sleeve (16, 18, 22) in the proximal direction away from the second position ([0045] wherein (122) biases the activation mechanism (thus including transport securing sleeve) in the locked (non-delivery) position, therefore biasing away from the second position).  

Regarding Claim 16, Lumme teaches the transport assembly as claimed in claim 15, wherein the rear end cap (Fig. 1B, (12, 104, 108)) has a tubular body (as seen in Fig. 5) and the transport securing sleeve (Fig. 2, (16, 18, 22)) is configured to receive a portion of the tubular body (as seen in Fig. 2, wherein a portion of (12, 104, 108) is received within (14) and received within (16)), the transport securing sleeve (16, 18, 22) being configured to be set in a transport position located proximally from the first position ([0041] and [0045], wherein the initial transport positon is a locked position preventing activation of the device), the transport 

Regarding Claim 17, Lumme teaches the transport assembly as claimed in claim 16, wherein the tubular body (Fig. 1B, (12, 104, 108)) is provided with a radially outwards extending protrusion (Fig. 3C, seen on the ends of (108A)) and the transport securing sleeve has a recess configured to receive the radially outwards extending protrusion in the transport position (seen in Fig. 5 and in Fig. 6A, wherein (108A) is received within (16)’s recess, seen in Fig. 6A above (16A), and is retained therein in the transport position of Fig. 5) to retain the transport securing sleeve (16, 18, 22) in the transport position.

Regarding Claim 18, Lumme teaches the transport assembly as claimed in claim 16, wherein the radially outwards extending protrusion (Fig. 3C, (108A)) has a distal end face configured to prevent the transport securing sleeve to return to the transport position once the transport securing sleeve has been moved from the transport position to the first position (seen in Fig. 8, wherein (104, 108) remain low within (16) and prevent return to the transport position).  

Regarding Claim 19, Lumme teaches the transport assembly as claimed in claim 15, wherein the second resilient member is a spring (seen in Fig. 5, wherein (122, 102 and 106) are a spring).  

Regarding Claim 20, Lumme teaches the transport assembly as claimed in claim 18, wherein the spring is a compression coil spring (seen in Fig. 5, wherein (122, 102 and 106) are a compression coil spring).

Regarding Claim 24, Lumme teaches the transport assembly as claimed in claim 15, wherein the plunger rod holder (Fig. 4, (220, 221)) has a first hold and release structure (Fig. 1B, (236)) and the plunger rod (Fig. 4, (200)) has a second hold and release structure (Fig. 4, (227)), wherein in the first position the transport securing sleeve (Fig. 2, (16, 18, 22)) is configured to maintain the first hold and release structure ([0051] wherein (236) and (227) interact with the plunger (200) to lock or release it, preventing accidental use or re-use) in an axially locking contact position with the second hold and release structure (227) in which the second hold and release structure (227) is prevented from movement relative to the first hold and release structure (236), thereby locking the plunger rod (200) axially relative to the plunger rod holder (220, 221), 
wherein in the second position the transport securing sleeve (16, 18, 22) is configured to allow the first hold and release structure (236) to move from the axially locking contact position, whereby biasing of the plunger rod (200) provided by the first resilient member (270) 

Regarding Claim 25, Lumme teaches a medicament delivery device comprising: 
a housing (Fig. 2, (14, 16)), and a transport assembly (Fig. 1A, (100)) as claimed in claim 1 (according to examiner’s interpretation, depending on Claim 15) configured to be received by the housing (seen in Fig. 2).  

Regarding Claim 29, Lumme teaches a transport assembly comprising: 
a plunger rod (Fig. 4, (200)); 
a first resilient member (Fig. 4, (270)) engaged with the plunger rod (200) such that the plunger rod is biased in a proximal direction ([0043] wherein the plunger is held in a compressed (biased) state towards the delivery (proximal) direction, but axial movement is prevented); 
an elongated plunger rod holder (Figs 4-5, (220, 221)) surrounding and engaged the plunger rod (200) to prevent the plunger rod (200) from moving axially in the proximal direction ([0043] wherein the plunger rod axial movement is prevented); 
a rear end cap (Figs 1B and 5, (12, 104, 108)) having a tubular body extending in the proximal direction; 

a second resilient member (Fig. 5, (122, 102, 106)) that engages the rear end cap (12, 104, 108) and the proximal portion of the transport securing sleeve (16, 18, 22) such that the transport securing sleeve (16, 18, 22) is biased in the proximal direction when in the first and second positions ([0045] wherein (122) biases the activation mechanism (thus including transport securing sleeve) in the locked (non-delivery) position, therefore biasing away from the second position).

Regarding Claim 30, Lumme teaches the transport assembly of claim 29 wherein the second resilient (Fig. 5, (122, 102, 106)) member bears against an end flange surface of the rear end cap (Figs 1B and 5, (12, 104, 108)) and against a distal flange surface of the transport securing sleeve (Fig. 2, (16, 18, 22)).  

Claim 31, Lumme teaches the transport assembly of claim 29 wherein the securing sleeve (Fig. 2, (16, 18, 22)) is engaged with the tubular body of the rear end cap (Figs 1B and 5, (12, 104, 108)) when the transport securing sleeve (16, 18, 22) is in the first position

Regarding Claim 32, Lumme teaches the transport assembly of claim 29 wherein the transport securing sleeve (Fig. 2, (16, 18, 22)) encloses the plunger rod holder (Figs 4-5, (220, 221)) and the plunger rod (Fig. 4, (200)) circumferentially and restricts tangential or radial movement of the plunger rod holder (220, 221) when in the first and second portions.  

Regarding Claim 33, Lumme teaches the transport assembly of claim 29 wherein the transport securing sleeve (Fig. 2, (16, 18, 22)) has a recess or opening that engages a protrusion on the tubular body (Figs 1B and 5, (12, 104, 108)) when the transport securing sleeve (16, 18, 22) is in the first position.

Regarding Claim 34, Lumme teaches the transport assembly of claim 33 wherein the protrusion disengages from the recess or opening when the transport securing sleeve (Fig. 2, (16, 18, 22)) is moved in a distal direction ([0043] wherein disengagement occurs to facilitate drug delivery).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lumme et al., (US 2014/0323982).
Regarding Claim 26, Lumme teaches a method of shipping components of a medicament delivery device (Fig. 1A, (100)) for final assembly, wherein the method comprises: placing a plurality of transport assemblies as claimed in claim 1 (according to examiner’s interpretation, depending on Claim 15) in a box ([0041] wherein the device is transported, therefore it would be obvious that the device would be placed in a parcel such as a box).  

Regarding Claim 27, Lumme teaches the method as claimed in claim 25, wherein the transport assemblies are placed in direct contact with each other in the box ([0041] wherein the device is transported, therefore it would be obvious that the device would be placed in a parcel such as a box, and multiple transport assemblies can be placed in direct contact with teach other in the box).  

Regarding Claim 28, Lumme teaches the method as claimed in claim 25, comprising prior to placing the plurality of transport assemblies in the box, setting each transport assembly in a transport mode by setting each transport securing sleeve in a transport position to engage with a respective rear end cap ([0041] wherein the device is transported in transport mode .  

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 21, Lumme teaches the transport assembly as claimed in claim 15, wherein the transport securing sleeve (Fig. 7, (16, 18)) has a proximal portion having a first outer diameter (seen in Fig. 7, annotated below, wherein (16) has a first outer diameter (16o1*)) and a distal portion located distally with respect to the proximal portion having a second outer diameter which is smaller than the first diameter (seen in Fig. 7, annotated, wherein (16) has a second outer diameter (16o2*) which has a smaller outer diameter than (16o1*)), wherein a distal flange surface (Fig. 7, annotated, (16df*) being a transition from distal portion to proximal portion) defines the transition from the distal portion to the proximal portion.

    PNG
    media_image1.png
    345
    314
    media_image1.png
    Greyscale

Lumme does not disclose or render obvious, alone or in combination with the other prior art of record wherein the second resilient member is configured to bear against the distal flange surface to thereby bias the transport securing sleeve towards the first position. Therefore the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 22-23 depend upon Claim 21, and are therefore potentially allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Raday et al., (US 2010/0036318): teaches a transport assembly for a medical delivery device, having first and second resilient members, plunger rod and plunger rod holder. However Raday doesn’t explicitly teach the second resilient member bearing against a distal flange.
 
Karlsson et al., (US 2018/0104414): teaches a transport assembly for a medical delivery device, having a housing, first and second resilient members, plunger rod and plunger rod holder. However Karlsson doesn’t explicitly teach the second resilient member is configured to bear against the distal flange surface to thereby bias the transport securing sleeve towards the first position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783